  Case 18-10821         Doc 27     Filed 10/03/18 Entered 10/03/18 07:53:17              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-10821
         DICHELLE C CASEY
         CHRISTOPHER CASEY
                Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/13/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 07/10/2018.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 6.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-10821       Doc 27        Filed 10/03/18 Entered 10/03/18 07:53:17                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $2,475.00
       Less amount refunded to debtor                            $412.50

NET RECEIPTS:                                                                                      $2,062.50


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $1,963.50
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                          $99.00
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $2,062.50

Attorney fees paid and disclosed by debtor:                   $98.48


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AUTOVEST LLC                     Unsecured            NA       8,336.49         8,336.49           0.00       0.00
CAPITAL ONE NA                   Unsecured           0.00           NA               NA            0.00       0.00
CARRINGTON MORTGAGE SE           Secured       40,000.00            NA               NA            0.00       0.00
CARRINGTON MORTGAGE SE           Secured              NA     10,000.00        10,000.00            0.00       0.00
CARRINGTON MORTGAGE SE           Unsecured     39,800.00            NA               NA            0.00       0.00
CCHOLDINGS                       Unsecured         720.00           NA               NA            0.00       0.00
CITIBANK SD NA                   Unsecured           0.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,000.00     12,789.85        12,789.85            0.00       0.00
CREDIT MANAGEMENT LP             Unsecured           0.00           NA               NA            0.00       0.00
CREDIT MANAGEMENT LP             Unsecured         671.00           NA               NA            0.00       0.00
CW NEXUS CREDIT CARD HOLDINGS    Unsecured            NA         719.92           719.92           0.00       0.00
ELAN FINANCIAL SERV              Unsecured          60.00           NA               NA            0.00       0.00
Fed Loan Serv                    Unsecured           0.00           NA               NA            0.00       0.00
FIRST DATA                       Unsecured      2,268.00            NA               NA            0.00       0.00
GLOBAL NETWORK                   Unsecured           0.00           NA               NA            0.00       0.00
HEIGHTS FINANCE CORP             Unsecured      1,078.00            NA               NA            0.00       0.00
HYUNDAI CAPITAL AMERICA          Unsecured     11,535.00            NA               NA            0.00       0.00
HYUNDAI CAPITAL AMERICA          Secured        8,975.00     21,278.02        21,278.02            0.00       0.00
IL DEPT OF EMPLOYMENT SECURITY   Unsecured      3,800.00            NA               NA            0.00       0.00
IL DEPT OF REVENUE               Priority       3,000.00            NA               NA            0.00       0.00
IL DEPT OF REVENUE               Secured        4,400.00            NA          4,400.00           0.00       0.00
IL DEPT OF REVENUE               Unsecured      3,000.00            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority            0.00      2,967.45         2,967.45           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA         321.08           321.08           0.00       0.00
KEYNOTE CONSULTING               Unsecured           0.00           NA               NA            0.00       0.00
LVNV FUNDING                     Unsecured            NA         705.46           705.46           0.00       0.00
LVNV FUNDING                     Unsecured           0.00        878.54           878.54           0.00       0.00
MBB                              Unsecured         544.00           NA               NA            0.00       0.00
MIDLAND FUNDING                  Unsecured         393.00        393.08           393.08           0.00       0.00
MONTEREY FINANCIAL SVC           Unsecured           0.00           NA               NA            0.00       0.00
PREMIER BANKCARD                 Unsecured         901.00        901.32           901.32           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-10821       Doc 27     Filed 10/03/18 Entered 10/03/18 07:53:17                    Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim        Claim        Principal       Int.
Name                              Class   Scheduled        Asserted     Allowed         Paid          Paid
SYNCHRONY BANK                Unsecured      2,424.00              NA           NA            0.00        0.00
VILLAGE OF ROBBINS            Secured           450.00             NA        450.00           0.00        0.00
WESTLAKE FINANCIAL SERVICES   Unsecured     11,049.00       11,048.71     11,048.71           0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim           Principal                Interest
                                                          Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00                   $0.00               $0.00
      Mortgage Arrearage                             $10,000.00                   $0.00               $0.00
      Debt Secured by Vehicle                        $21,278.02                   $0.00               $0.00
      All Other Secured                               $4,850.00                   $0.00               $0.00
TOTAL SECURED:                                       $36,128.02                   $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                $0.00               $0.00
       Domestic Support Ongoing                              $0.00                $0.00               $0.00
       All Other Priority                                $2,967.45                $0.00               $0.00
TOTAL PRIORITY:                                          $2,967.45                $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                          $36,094.45                   $0.00               $0.00


Disbursements:

       Expenses of Administration                             $2,062.50
       Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                         $2,062.50




UST Form 101-13-FR-S (09/01/2009)
  Case 18-10821         Doc 27      Filed 10/03/18 Entered 10/03/18 07:53:17                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
